Title: To James Madison from Francis Hoskins, 29 June 1801
From: Hoskins, Francis
To: Madison, James


Honored Sir
Philadelphia June 29th. 1801.
I humbly request you’ll Accept the Inclosed Tables addressed to you. Also I send to your care the letter and inclosed Tables for his Excellency the President. I left them open for your Inspection, to seal present them and Act the needful as to your better Judgment shall seem ⟨f⟩it, that your employment may be long and happy is the sincere wish of him who is Sir—with sentiments of great respect your much obliged and most obedient Servt.
Francis Hoskins
P. S. Gen. Proctor will Inform my Honesty Integrity and abilities. He lately got an employ from the Governor. I had the Honor of an Interv[i]ew with the President in April 1800. when I showed him an Easter table with the other moveab⟨le⟩ feasts calculated for 300 years, on a new plan in 35 lines—and other Improvements in Navigation, &c.
E⟨xc⟩use bad paper. I hope to present you tables wrote on better, and without folds. I present you with a second table that you may give one to a friend.
 

   
   RC (DNA: RG 59, ML). Enclosure not found, but see n. 1.



   
   Hoskins to Jefferson, 29 June 1801, not found, but in a document docketed by Jefferson as the enclosure to that letter, Hoskins calculated the size and weight of the earth and the value of the globe in gold in various leading currencies and then figured the compounded interest that would accumulate on one dollar from 10 to 1,325 years, 267 days, and one hour—when that amount would equal the value of the earth in gold. Hoskins placed the value of a pound (avoirdupois weight) of gold at £58 1s. 3d. sterling (DLC: Jefferson Papers).


